DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawings filed on July 1, 2020 and the replacement sheet of Figure 1 fail to comply with 37 CFR 1.84 for a variety of reasons.
	Figures 1 and 2A fail to comply with 37 CFR 1.84(p)(3) because the numbers, letters, and reference characters do not measure at least .32cm (1/8 inch) in height. 
	Figures 2B-D and 3F-J fail to comply with 37 CFR 1.84(b)(1) because they appear to be photographs or photocopies of photographs.  The Office will accept photographs in utility and design patent applications if photographs are the only practicable medium for illustrating the claimed invention, however that does not appear to be the case in the present application.
 	Figures 3A-D fail to comply with 37 CFR 1.84(l) because the lines do not have satisfactory reproduction characteristics and they are not uniformly thick and well defined.  
 	Figure 3F appears to incorrectly label the cam with the numeral 138 which is used to refer to the flight in the specification and the remainder of the drawings.      
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 19, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Pressler et al. (US 8,109,384).
 	Pressler shows a conveyor that includes a conveyor belt 38 with a plurality of flights 52. The flights are configured to be selectively positioned in a default position in which the flight is parallel to the conveyor belt (see flights 52B/C/E/F/G in figure 4) and a raised position in which the flight is perpendicular to the conveyor belt (see flights 52A/D/H in figure 4).  Each of the flights includes a plurality of cams 60, with a cam mounted to each lateral side of the flight.  The cams may be engaged by a wear strip 66 under the conveyor belt to raise each flight.  A plurality of channels defined between bearing surfaces 46 run along the length of the conveyor belt in the direction of travel of the conveyor belt to allow the plurality of cams to travel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 7,270,227) in view of Pressler.
 	Bender shows, in figure 1, a conventional airport security screening system.  The system includes an entry conveyor belt 206 configured to transfer an object to an X-Ray machine 208 and an exit conveyor belt 210 configured to receive the object from the X-Ray machine.  The system includes a sensor 207 that may sense an object-ID associated with an object being conveyed and communicating the object-ID associated with the object to an X-Ray machine disposed proximate to the conveyor belts.  The X-Ray machine receiving the object-ID 
 	Pressler shows a conveyor belt 38 with a plurality of flights 52 as described in section 3 above. The flights are configured to be selectively positioned in a default position in which the flight is parallel to the conveyor belt and a raised position in which the flight is perpendicular to the conveyor belt.  A sensor 74 senses an edge of an object on the conveyor belt so that the flights may be selectively transitioned to the raised position from the default position on the conveyor belt behind the object to assist the object forward.  Pressler states in column 1, lines 10-20 that “In some conveyor applications, it is important to control the spacing, or gap, between the tail end of a leading package and the head end of a trailing package. If the gaps are too great, throughput is decreased. If the gaps are too small, consecutive packages interfere with each other at downstream processing or sorting locations. Controlling these gaps is especially difficult when the packages vary in size, shape, or orientation. Thus, there is a need for a conveyor that can control the spacing between consecutive packages”. Pressler teaches that the conveyor belt 38 with flights 52 which are selectively transitioned to a raised position as described above advantageously allows gaps to be maintained between consecutive objects so that adjacent objects don’t interfere with each other at downstream processing while keeping the gaps to a minimum size to increase throughput.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention use belts 38 with flights 52 .
Allowable Subject Matter
Claims 3-10, 12-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651